Citation Nr: 1003093	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-19 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran served on active duty from June 1944 to February 
1946.  He died on December [redacted], 1987.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed August 1988 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death; petitions to 
reopen this claim were denied by rating decisions in 
September 1996 and August 2005.

2.  Evidence added to record since the RO's August 2005 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for the cause of the 
Veteran's death, nor does it raise a reasonable possibility 
of substantiating the claim.




CONCLUSIONS OF LAW

1.  The August 2005 RO decision that denied the Veteran's 
reopened claim of entitlement to service connection for the 
cause of the Veteran's death is final.  38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued VCAA notice letters, dated in January 2007 and June 
2009, from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters explained the evidence necessary to 
substantiate the appellant's petition to reopen her 
previously denied claim of entitlement to service connection 
for the cause of the Veteran's death, as well as informed the 
appellant of what evidence was required to substantiate her 
claim for service connection for the cause of the Veteran's 
death.  The letters also informed her of her and VA's 
respective duties for obtaining evidence. 

The Board also finds that the VCAA notification letters are 
compliant with Kent as to the appellant's claim.  The letters 
specifically informed the appellant as to what evidence would 
be necessary to substantiate the element or elements that 
were required to establish service connection for the cause 
of the Veteran's death that were found insufficient in the 
previous denial.  The appellant was told to submit evidence 
pertaining to the reason her claim of entitlement to service 
connection for the cause of the Veteran's death was 
previously denied, and the letters notified the appellant of 
the reason for the prior final denial (i.e., the element of 
the service connection claim for the cause of the Veteran's 
death that was deficient).  

In addition, the June 2009 VCAA letter from VA explained how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, although the notice 
elements required by Dingess/Hartman were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the appellant's own statements in 
support of her claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  Furthermore, if a veteran was a former 
prisoner of war and develops certain diseases, including 
cardiovascular disease, that are manifested to a compensable 
degree at any time following service, service connection may 
be presumed even if there is no record of such disease during 
service  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in December 2006, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2009).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).



Analysis

The appellant's claim of entitlement to service connection 
for the cause of the Veteran's death was initially denied by 
the RO in an August 1988 rating decision.  The rating 
decision was not appealed and, thus, it is final.  See 38 
U.S.C.A. § 7105.  In September 1996 and August 2007 rating 
decisions, the RO denied the appellant's petition to reopen 
her previously denied claim of entitlement to service 
connection for the cause of the Veteran's death.  Those 
decisions were not appealed and thus, are final.  See 38 
U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been received to reopen 
the claim.

The August 1988 rating decision that initially denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death denied her claim on the 
basis that there was no evidence that the Veteran's service-
connected disabilities were etiologically related to the 
cause of his death or that these disabilities contributed 
materially or substantially to the Veteran's death.  The 
August 2005 rating decision that denied her petition to 
reopen did so on the basis that the evidence submitted by the 
appellant did not raise a reasonable possibility of 
substantiating the claim; the appellant did not submit any 
evidence that the hypostatic pneumonia and left hemiparisis 
that caused the Veteran's death developed in service, within 
one year of separation from service, or that the Veteran's 
service-connected disabilities substantially or materially 
contributed to the cause of the Veteran's death.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision.  The appellant's multiple 
statements are not cumulative and redundant of the evidence 
in the claims file at the time of the last final rating 
decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis for the RO's last prior final denial 
was that there was no medical evidence of record 
demonstrating that the cause of the Veteran's death was 
related to his military service or his service-connected 
disabilities.    

The evidence of record, namely lay statements submitted by 
the appellant during the years since the RO's last final 
rating decision, refer primarily to Veteran's condition prior 
to his death in December 1987, and her assertion that the 
Veteran's death was related to his military service.  The 
Board is mindful of these assertions, however such statements 
must be considered in the context of the record as a whole to 
determine whether it raises a reasonable possibility of 
substantiating the claim.  In this regard, the Board points 
out that the record remains devoid of any evidence linking 
the etiology of the Veteran's death from hypostatic pneumonia 
and left hemiparesis to his service.  There is no evidence 
that the Veteran was treated for these conditions during his 
military service.  Likewise, the appellant has not provided 
any medical evidence indicating that the Veteran's service-
connected disabilities materially contributed to his cause of 
death.  Specifically, while the Board acknowledges that the 
appellant submitted a statement from friends of the Veteran 
attributing his death to his service-connected disabilities, 
the record remains devoid of any objective evidence relating 
the cause of the Veteran's death to his military service.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  

More specifically, the Board notes that there is no evidence 
supporting the appellant's allegations as to the 
circumstances of the Veteran's service; the Board finds it 
significant that the Veteran's service medical records do not 
corroborate any of the appellant's assertions regarding the 
conditions of the Veteran's service.  The appellant's 
statements, alone, cannot establish service connection for 
the cause of the Veteran's death.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (there must be medical evidence linking 
a current disability, even assuming the veteran has one, to 
his service in the military).  See also Madden v. Gober, 125 
F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  

In short, the appellant's statements, do not demonstrate a 
causal relationship between the Veteran's service in the 
military and his cause of death, nor do these records 
otherwise verify the circumstances of his service; to the 
contrary, the medical evidence of record contradicts the 
appellant's assertions.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
appellant's previously denied claim of entitlement to service 
connection for the cause of the Veteran's death has not been 
received subsequent to the last final RO decision.  In the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  As such, the appellant's claim is not 
reopened.


ORDER

The petition to reopen the claim for service connection for 
the cause of the Veteran's death is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


